Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukkau (US-2010/0156421-A1).
Claim No
Claim feature
Prior art
Sukkau (US-2010/0156421-A1)
1
An image processing apparatus comprising processing circuitry configured to: acquire an image in which a coil is depicted; and 

Sukkau discloses an image processing apparatus (control unit 15 that includes computer 14) as claimed, cf. ¶ [0063], and [0068] and Fig. 2 where Sukkau describes how the computer 14 acquires an image, using a CCD camera 13, in which a coil (local coil 8) is depicted.


acquire, from the image, information on disposition of the coil and information on a port to which the coil is connected.

See, ¶ [0063], and [0068] and Fig. 2 where Sukkau describes how the computer 14 acquire, from the image, information on disposition (orientation) of the coil (8) and information on the port (plug 17) to which the coil (8) is connected (plugged) using high contrast markers 11 and 18.

2
The image processing apparatus according to claim 1, wherein the processing circuitry is configured to acquire, from the image, information on a position of the coil with respect to a table and information on orientation of the coil with respect to the table from the image as information on the disposition of the coil.

See Fig. 2 which shows an image of the coil (8) placed on a table (patient bed 6) connected to a plug (17) as captured by CCD camera 13 and the image is interpreted by the processing circuitry (computer 14).
3
The image processing apparatus according to claim 2, wherein: the coil includes a plurality of coil elements; and the processing circuitry is configured to determine a coil element to be used in MR imaging from the plurality of coil elements of the coil connected to the port information on which is acquired from the image, based on the position of the coil with respect to the table, the orientation of the coil with respect to the table, and positional relationship between a magnetic field center and the table.

Claim 3 is met by Sukkau when it shows the coil (8) to comprise multiple coil elements represented by 4 rectangular coil elements.
Also see paragraph [0006] and [0011] where Sukkau discusses coil position relative to the magnetic field center (isocenter).
4
The image processing apparatus according to claim 3, wherein the processing circuitry is configured to: set an imaging range and the positional relationship based on imaging conditions; move the table on which an object is placed based on the positional relationship having been set; determine a coil element included in the imaging range from the plurality of coil elements as the coil element to be used in MR imaging, based on the position of the coil with respect to the table, the orientation of the coil with respect to the table, the positional relationship, and the imaging range; and perform MR imaging under the positional relationship having been set.

Claim 4 is met by Sukkau when it discusses markers 12 and 11.  Markers 12 and 18 are placed near the longitudinal ends of the patient bed 6 and thus these markers define an imaging range when the CCD camera 13 appears to cover the whole range. The coil elements (the 4 rectangular shaped items in the coil 8, Fig. 2) are used for MR imaging.

Sukkau moves the table (bed 6) using the processing circuitry (computer 14) wherein the table (6) includes an object (patient 7) in accordance with claimed limitations of the instant claim 4.

5
The image processing apparatus according to claim 4: wherein the processing circuitry is configured to alternately repeat movement of the table and MR imaging of the object on the table by moving each of imaging positions of the object to the magnetic field center in sequence in such a manner that MR imaging is performed at respective imaging ranges corresponding to the imaging positions; and wherein, each time the positional relationship is changed as an updated positional relationship, the processing circuitry determines a coil element included in an imaging range corresponding to the updated positional relationship from the plurality of coil elements as the coil element to be used in MR imaging based on the updated positional relationship and the imaging range corresponding to the updated positional relationship.

Sukkau meets claim 5 when it discloses a method of determining position of a coil a coil (8), cf. the title and abstract of Sukkau. If a position of the coil (8) is changed the computer 14 in Sukkau is expected to update the position of the coil 8 as its function is to locate the coil 8. 
6
The image processing apparatus according to claim 2, wherein the processing circuitry is configured to acquire information on the orientation of the coil with respect to the table from the image, based on at least one of a mark attached to the coil, a label attached to the coil, and a shape of the coil.

Sukkau meets claim 6 when it discloses marker 11 attached to the coil (8).



7
The image processing apparatus according to claim 6, wherein the processing circuitry is configured to acquire information on the orientation of the coil with respect to the table from the image, based on an outlet of a cable of the coil for connecting the coil to the port.

Sukkau meets claim 7.
8
The image processing apparatus according to claim 1, wherein: the processing circuitry is configured to acquire an image depicting a plurality of coils and acquire, from the image, information on disposition of each of the plurality of coils and information on a port to which each of the plurality of the coils is connected; and each of the plurality of coils includes a plurality of coil elements.

Sukkau meets claim 8, cf. Fig. 19.
9
The image processing apparatus according to claim 8, wherein the processing circuitry is configured to: acquire an image depicting the plurality of coils connected to respective ports via cables; and acquire information on a connection destination port of each of the plurality of coils from among the respective ports, based on respective positions of the cables depicted in the image depicting the plurality of coils.

Sukkau meets claim 9, cf. Fig. 19 in Sukkau.
10
The image processing apparatus according to claim 8, wherein the processing circuitry is configured to: acquire, for each of the plurality of coils, an image at a time of connection of a coil to a port via a cable; and acquire information on a connection destination port for each of the plurality of coils from the image at a time of connection, based on positions of both hands of a user who connects a coil to a port via a cable.

Sukkau meets claim 10, cf. ¶ [0064]. 
Fig. 19 in Sukkau shows a plurality of coils (8) connected to respective ports (8). 

When operator with coils comes within field of view of camera 13 the computer acquires the connection information. If the operator has both hands on a coil the camera 13 in Sukkau would catch that too and the associated port can be called a connection destination port that coil. Naming a port a connection destination port does not seem to affect an utility of the port.

11
The image processing apparatus according to claim 8, wherein the processing circuitry is configured to: acquire an image depicting the plurality of coils connected to respective ports via cables; and acquire, for each of the plurality of coils, information on a port closest to a coil from among the ports as information on a connection destination port by using the image depicting the plurality of coils.

Claim 11 is met by Sukkau, cf. Fig. 19.



12
The image processing apparatus according to claim 8, wherein, when a coil is connected to a port via a cable, the processing circuitry acquires an image depicting a connected coil and further acquires information on disposition of the connected coil and a connection destination port of the connected coil, from the image depicting the connected coil.

See Fig. 2, where Sukkau shows a cable connected between the coil (8) and the port (plug 17)
13
The image processing apparatus according to claim 12, wherein, when a table on which an object is placed moves to a magnetic field center, the processing circuitry reacquires an image depicting the connected coil immediately before movement of the table and reacquires information on the connection destination port of the connected coil from the reacquired image.

Claim 13 is met by Sukkau when it discloses continuous glow of a diode indicating a connection of a coil  (8) to a plug, cf. ¶ [0025], the diode glow is detected by the camera which includes time immediately before moving the table (6).
14
The image processing apparatus according to claim 8, wherein the processing circuitry is configured to ask a user whether the acquired port to which each of the plurality of coils is connected is correct or not, immediately before movement of a table on which an object is placed to a magnetic field center.

Claim 14 is met by Sukkau when it discloses continuous glow of a diode indicating a connection of a coil to a plug (17), cf. ¶ [0025], the diode glow is detected by the camera which includes time immediately before moving the table (6). See Fig. 19 which shows a plurality of coils (8).
18
The image processing apparatus according to claim 1, wherein: the coil is a spine coil to be disposed on a table before an object is placed on the table; and the processing circuitry is configured to start acquisition of images depicting the spine coil at a predetermined frame rate before the object is placed on the table, extract an image that is a frame generated before placement of the object on the table and is within predetermined frames from a timing of the placement, when the object is placed on the table, and acquire, from the extracted image, disposition of the spine coil and a port to which the spine coil is connected.

In Sukkau depicts an image a spine coil (8). However, Sukkau does not mention anything about frame rates.
Sukkau does not meet claim 18.

19
An MRI apparatus comprising a gantry and the image processing apparatus according to claim 1.

See Fig. 1 in Sukkau which shows an MRI apparatus comprising a gantry and the imaging processing apparatus (15 that includes computer 14).

20
An image processing system comprising: an optical camera configured to acquire the image by optical imaging; and the MRI apparatus according to claim 19.
Sukkau meets claim 20 when it includes a CCD camera 13 that detects optical markers.




Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852